Mr. Chief Justice Shepard
dissenting:
Regretting that I cannot concur in the judgment of my brethren, I think it proper to state the reasons for my dissent.
To the information presented against him the defendant entered a special plea alleging, in substance, that the said building was solely owned, used, and occupied by the United States; that in the discharge of his duties as Public Printer in the execution of the work carried on in said building, it was his duty.to report, annually, to the “Joint Committee on Printing” of the two Houses of Congress, submitting estimates of the materials and so forth, including fuel, for the use and consumption of said printing office, together with all contracts and payments therefor; that Congress has regularly appropriated the money *40for the purchase of bituminous coal to be used as fuel in the furnaces of said building, all of which purchases have been duly reported as aforesaid; that in the discharge of his duties he has used due care and prudence in the use of said bituminous coal in carrying on the work required by the United States in said building; and that the emission of smoke was occasioned by the use of said fuel notwithstanding his exercise of due care and prudence in the performance of his said duties.
The Attorney General filed a motion on behalf of the United States to set aside and dismiss the information for want of jurisdiction of the court, on the ground, as he informed the court, that the building is the property of the United States, possessed, held, and occupied by them for public purposes, and that the defendant is a public officer of the United States, and not the owner, agent, lessee, or occupant of the same.
The court denied this motion, and sustained a demurrer to the said plea. The defendant electing to stand upon his plea, the court adjudged him guilty, and sentenced him to pay a fine of $50, and, in case of default in payment thereof, to be imprisoned for sixty days.
There is no occasion to consider whether the Public Printer would be liable for the commission of a nuisance through his own wrongful act or neglect of duty, because the allegation of the exercise of due care and prudence in the use of the appliances furnished by the United States has been admitted by the demurrer to the plea. Nor is the effect of this allegation avoided by the further allegation that it was the duty of the Public Printer, among others devolved upon him by Congress, to make estimates of the supplies and fuel needed in the operation of the printing office, for the consideration of the “Joint Committee on Public Printing.” For neglect of duty or misconduct, if any, in that respect he can be held responsible by the United States, but not by the District of Columbia in this proceeding.
Whatever effect his recommendations, or want of recommendation, may have had upon said committee, the fact remains that Congress provided by law for the operation of the engines of the Government Printing Office through the use of bituminous coal, *41without providing, at the same time, for the necessary appliances to consume the smoke therefrom.
The single question for determination, then, is, whether the act of Congress approved February 2, 1899, applies to the buildings in the District of Columbia belonging to and operated by the United States.
The act reads as follows:
“Section 1. That on and after six months from the passage-of this act the emission of dense or thick black or gray smoke or cinders from any smokestack or chimney used in connection with any stationary engine, steam boiler, or furnace of any description within the District of Columbia shall be deemed, and is hereby declared to be, a public nuisance: Provided, that nothing in this act shall be construed as applied to chimneys of buildings used exclusively for private residences.
“Section 2. That the owner, agent, lessee, or occupant of any building of any description, from the smokestack or chimney of which there shall issue, or be emitted, thick or dense black or gray smoke or cinders within the District of Columbia on or after the day above named, shall be deemed and held guilty of creating a public nuisance, and of violating the provisions of this act.
“Section 3. That any person or persons violating the provisions of this act shall, upon conviction thereof before the police court of the District of Columbia, be punished by a fine of not less than $10, nor more than $100 for each and every offense and each and every day wherein the provisions of this act shall be violated shall constitute a separate offense.” [30 Stat. at L. 812, chap. 79.]
The general object of the exercise of legislative power is the enactment of laws for the regulation of the acts and rights of citizens, and not of the sovereign. And the universal rule of construction is that the sovereign state is not bound, or its rights affected, by a statute of apparent general application, unless expressly named therein, or unless the words used are so clear and unmistakable as to leave no doubt that such was the legislative intention. This rule has been uniformly applied in the con*42struction of general statutes of limitations and bankruptcy, and others .relating to revenue licenses and impositions, to interest upon debts and demands, to judgment and mechanics’ liens, to practice and the like. United States v. Knight, 14 Pet. 301, 315, 10 L. ed. 465, 472; United States v. Insley, 130 U. S. 263, 266, 32 L. ed. 968, 969, 9 Sup. Ct. Rep. 485; United States v. Herron, 20 Wall. 251, 255, 22 L. ed. 275, 276; Lewis v. United States, 92 U. S. 618, 622, 23 L. ed. 513, 514; Stanley v. Schwalby, 147 U. S. 508, 515, 37 L. ed. 259, 262, 13 Sup. Ct. Rep. 418; Page v. District of Columbia, 20 App. D. C. 469, 474, 475; State v. Milburn, 9 Gill, 105, 117; Carr v. State, 127 Ind. 204, 220, 11 L. R. A. 370, 22 Am. St. Rep. 624, 26 N. E. 778; Seton v. Hoyt, 34 Or. 266, 273, 43 L. R. A. 634, 75 Am. St. Rep. 641, 55 Pac. 967; Josselyn v. Stone, 28 Miss. 753, 763; Mayrhofer v. Board of Education, 89 Cal. 110, 23 Am. St. Rep. 451, 26 Pac. 646; Fuller v. Roosevelt, 4 Cow. 144; State v. Garland, 29 N. C. (7 Ired. L.) 48; Cole v. White County, 32 Ark. 45, 51; Stoughton v. State, 5 Wis. 291, 297; Butler v. Merritt, 113 Ga. 238, 38 S. E. 751; Brunswick v. King, 91 Ga. 522, 524, 17 S. E. 940; People v. Gilbert, 18 Johns. 227.
Authorities need not be multiplied in support of a general principle that has met with no judicial denial so far as my research has extended. In the main those have been selected which would seem to bear most directly upon the application of the general principle to the conditions presented by the case at bar; and some of these will be briefly reviewed.
In Page v. District of Columbia, supra, it was held that an act providing in broad terms that no person shall sell liquor in the District of Columbia without a license, etc., did not apply to persons conducting restaurants in the Capitol under arrangements made with committees of the House and Senate respeetive-
In State v. Milburn, supra, it was held that a general statute declaring that no bond should be received in evidence that had not been stamped, as provided by a revenue law relating to bonds of every nature whatsoever, did not apply to an unstamped bond sued on by the State of Maryland.
*43In Josselyn v. Stone, supra, a general statute required the registration of all judgments in order to give liens, and another was subsequently passed providing that all such liens shall be enforced within a certain period or else lost. Held, that the latter statute, which did not name the State, though sweeping in its terms, did not apply to the lien of a judgment in favor of the State.
In Mayrhofer v. Board of Education, supra, it was held that a general statute providing for a mechanic’s lien upon “any property,” and “any building,” did not extend to a school building in a district acting by authority of the State.
In Fuller v. Roosevelt, supra, it was held that a general statute abolishing imprisonment for debt did not bind the State, because it was not named.
In Seton v. Hoyt, supra, a general statute providing for the running of interest on all debts and demands was held not to apply to the debt of a county, because it was a subdivision of the State, and the latter was not named in the act.
In Cole v. White County, supra, a general fee bill authorizing certain costs for the service of all writs by officers was held inapplicable to writs served in proceedings on behalf of the State. To the same effect, People v. Gilbert, supra.
In State v. Garland, supra, it was declared that the State was not hound by a general statute regulating jurisdiction in cases of appeal.
In Butler v. Merritt, supra, the following facts appear: The State, by authority of law, maintained a dispensary in a town for the sale of liquor. Subsequently, the town, by a popular vote taken in accordance with the provisions of a general local-option law, put the latter in force. This was a sweeping act prohibiting the sale of liquor by all persons. The court held that sales by the State were not within the prohibition, and that the word “persons” did not include the agents of the State.
In Stoughton v. State, supra, the defendant was indicted for a nuisance directly resulting from a dam maintained under grant of power by the State. The conviction was reversed on the ground that the State could not punish as a crime an act *44which it had expressly authorized. No question of injury done to private individuals by reason of the nuisance was involved. To the same effect, People v. New York Gaslight Co. 64 Barb. 69.
Tested by the principle stated, in the light of its application in the analogous cases before cited, I am of the opinion that the act of Congress does not apply to the public buildings of the United States in the District of Columbia. Had the regulation been enacted by the municipal authorities under broad general police powers conferred upon them by Congress from time to time, it would not be contended that they, without express authorization; could bring the buildings of the United States under their jurisdiction. From the beginning, a distinction has been carefully made, in respect of management, control, and police, between the public property occupied and used by the United States for governmental purposes, as well as much that is not so used; and that of ordinary public use which falls naturally within the scope of municipal control and supervision.
As regards the regulation of the uses of public property of the latter kind, as well as that of private owners, Congress, which is invested with plenary powers of legislation within the limits of the District of Columbia, has rarely, if ever, conferred upon the municipal authorities other than the minor powers of regulation that are common to municipal corporations in this country generally. Congress reserves to itself the granting of franchises, in the public streets, their extension and improvement, as well as the regulation of some of their ordinary uses by the public. By direct legislation it has established some market places and provided for their general regulation; created hack and cab stands in certain public places; and has undertaken to provide for the removal of snow and ice from the sidewalks. See Coughlins District of Columbia, 25 App. D. C. 251. Other instances might be cited. The act under consideration is a xmuiicipal regulation of the sanxe xxature. Clearly its primary object was to direct the uses of property ordiixarily subject to xnunicipal police regxxlation. The United States are not named in the act, and I do not find in the use of gexxeral words, common in all *45such local legislation, an unmistakable or certain intent to include their public buildings within its operation. The words “agent” and “occupant,” in addition to “owner” and “lessee,” are aptly used to meet the case of corporate ownership, and of private ownership where the owner retains no constant personal direction and management. The word “persons,” used in the 3d section, necessarily refers, and is limited in its meaning, to the “owner, agent, lessee, or occupant” named in the 2d section.
Neither “agent” or “occupant” aptly describes the relation of the Public Printer to the owners of the building in this case. The occupation as well as the ownership of the building is unquestionably that of the United States; and the Public Printer, who superintends the business which they carry on, with the means and appliances furnished by the legislative department, is not their agent within the ordinary meaning of that word. He holds a public office created for the purposes of the government, and to that end certain powers have been delegated to him. And a public officer is quite different from an ordinary agent. United States v. Maurice, 2 Brock. 96, 102, Fed. Cas. No. 14,747; Atty. Gen. v. Drohan, 169 Mass. 534, 535, 61 Am. St. Rep. 301, 48 N. E. 279; Atty. Gen. ex rel. Rich v. Jochim, 99 Mich. 358, 367, 23 L. R. A. 699, 41 Am. St. Rep. 606, 58 N. W. 611.
In the absence of some express declaration to the contrary, I regard it as most unreasonable to presume that Congress contemplated his prosecution and punishment, equally with the agents of private owners, when, in the exercise of ordinary care, he was engaged in the performance of public duties imposed xrpon him by law with the only means and appliances provided for the purpose. It requires more than inference to convict the Congress of the gross injustice and oppression of enacting a law embracing in its term the administration of a department of the government, and then subjecting the officer charged with that administration to punishment for the careful discharge of duties imposed upon him by express provisions of the law.
The apparent injustice of making a distinction between public and private ownership of buildings in respect of the emis*46si on of noisome smoke and cinders is a matter with which the courts have nothing to do. This injustice, however, consists, not so much in the exemption of the buildings of the United States from the operation of a municipal regulation, as in the failure to provide the necessary fuel or appliances through which the emission of objectionable smoke might reasonably be prevented. In my opinion the judgment of the police court ought to be reversed with direction to sustain the plea and motion.